Citation Nr: 0303418	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  02-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for organic brain 
syndrome.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active air service from December 1950 to 
April 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Salt Lake City Regional Office (RO) 
which denied service connection for organic brain syndrome.  

It is noted that by July 2001 rating decision, the RO denied 
a total rating based on individual unemployability due to 
service-connected disabilities.  In November 2001 and January 
2002, the veteran submitted statements disagreeing with that 
determination.  38 C.F.R. § 20.201 (2002); see also Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (A Notice of Disagreement is a 
statement expressing "terms which can be reasonably 
construed as disagreement with [a] determination and a desire 
for appellate review.").  The Board finds that the veteran's 
statements are sufficient to constitute a Notice of 
Disagreement with the July 2001 rating decision denying a 
total rating based on individual unemployability.  In that 
regard, the Board also notes that in September 2002 written 
arguments, the veteran's representative listed one of the 
issues for consideration as entitlement to a total rating 
based on individual unemployability.

Although the veteran has submitted a Notice of Disagreement 
with the July 2001 rating decision denying a total rating 
based on individual unemployability, a Statement of the Case 
has not yet been issued.  Thus, the Board does not yet have 
jurisdiction to address this matter.  Rather, according to 
the U.S. Court of Appeals for Veterans Claims (Court), a 
remand for this action is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Finally, it is noted that by January 2000 rating decision, 
the RO assigned a 30 percent rating for the veteran's 
service-connected psychiatric disability, effective October 
12, 1999.  The veteran duly appealed the RO's determination.  
He indicated that he was seeking a 50 percent rating for his 
service-connected psychiatric disability.  See August 2000 
Decision Review Officer Conference Report.  Thereafter, by 
August 2000 rating decision, the RO increased the rating for 
the veteran's psychiatric disability to 50 percent, effective 
October 12, 1999.  The veteran was notified that the August 
2000 decision represented a complete grant of the benefits 
sought on appeal.  Thus, this matter is no longer in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(Only where there is no clearly expressed intent to limit the 
appeal to entitlement to a specific disability rating must VA 
presume that claimant is seeking the highest schedular 
rating).


FINDING OF FACT

The medical evidence of record shows that the veteran does 
not currently have organic brain syndrome.


CONCLUSION OF LAW

Service connection for claimed organic brain syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Under the provisions of the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the provisions of the 
VCAA, the evidence of record, and the reasons for the denial 
of his claim, in an August 2001 letter, the November 2001 
rating decision, the December 2001 Statement of the Case, and 
the June 2002 Supplemental Statement of the Case.  He was 
also advised of VA's duties under the VCAA, as well as his 
responsibility to submit or identify evidence of a current 
disability.  See, e.g., RO letter of August 2001, noting that 
the evidence must show "a current disability, or persistent 
or recurrent symptoms of disability."  Thus, the Board finds 
that VA has satisfied its duties to notify the veteran under 
the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In this case, the 
veteran's service department medical records are on file, as 
are post-service clinical records.  38 U.S.C.A. § 5103A(c) 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2002).  The 
RO also obtained a VA medical opinion regarding the veteran's 
current psychiatric diagnosis.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  There is no 
indication of relevant, outstanding records.  In fact, the 
veteran has affirmatively indicated that he has no additional 
evidence to submit.  See August 2001 Statement in Support of 
Claim and June 2002 Report of Contact.  For all the foregoing 
reasons, the Board concludes that VA's duties to the veteran 
have been fulfilled.  

I.  Factual Background

The veteran's service medical records show that in June 1952, 
he was hospitalized for psychiatric observation and treatment 
after he claimed to be a flight surgeon and expressed ideas 
of reference and delusions about possessing secret 
information about a new jet fighter.  The diagnosis was 
schizophrenic reaction, paranoid type, acute and severe.  
Electroshock therapy was initiated and he reportedly received 
59 treatments between August 1952 and January 1953.  In April 
1953, it was determined that he was in remission from his 
break with reality, although his ability to adjust to the 
demands of military life was severely impaired.  His treating 
physicians recommended that he be medically discharged from 
service.  The diagnosis on discharge was schizophrenic 
reaction, chronic, moderate, in remission.  

In May 1953, the veteran submitted a claim of service 
connection for a "nervous breakdown."  He was afforded a VA 
neuropsychiatric examination in July 1953, at which he 
reported some dizzy spells and depression.  He indicated that 
he was being treated for his symptoms by a private physician.  
The diagnosis was schizophrenic reaction, catatonic type, in 
remission.  

By August 1953 rating decision, the RO granted service 
connection for schizophrenic reaction and assigned an initial 
30 percent rating, effective from May 1, 1953.  

In October 1953, the veteran was hospitalized with complaints 
of a six month history of dizzy spells and black outs.  
During hospitalization, the veteran was referred to the 
psychology department where it was noted that test patterns 
were consistent with organic brain involvement superimposed 
on schizoid personality residuals.  The diagnoses on 
discharge included grand and petit mal reactions - etiology 
probable brain injury.  Also diagnosed was schizophrenic 
reaction, paranoid type, in remission.  

By December 1953 rating decision, the RO granted service 
connection for grand and petit mal seizures and assigned a 30 
percent rating, effective from October 12, 1953.  

In November 1956, the veteran underwent a VA neuropsychiatric 
examination to determine the current severity of his service-
connected disabilities.  At that time, he reported that 
although he had occasional nervousness, he felt well as long 
as he took his medications (Dilantin and Phenobarbital).  The 
diagnoses were psychiatric disorder not found on present 
examination, and convulsive disorder, grand and petit mal, in 
complete control with anti-convulsant medication.  

By December 1956 rating decision, the RO reduced the rating 
for the veteran's schizophrenic reaction to 10 percent, to be 
effective February 10, 1957.  

In early February 1957, however, the veteran was hospitalized 
for psychiatric treatment.  During the course of admission, a 
history of an October 1953 diagnosis of a convulsive disorder 
was noted.  In reviewing the medical records, however, it was 
noted that electroencephalograms (EEG) had been entirely 
within normal limits since that time.  The veteran's 
anticonvulsive medications were discontinued and he 
experienced no further seizures.  The veteran remained 
hospitalized on a secure ward in the Acute Intensive 
Treatment section until May 1957, at which time he was 
transferred to a less secure facility.  

By August 1957 rating decision, the RO increased the rating 
for the veteran's schizophrenic reaction to 100 percent, 
effective February 4, 1957.

Later that month, the veteran was discharged from the 
hospital.  The diagnoses on discharge included schizophrenic 
reaction, paranoid type, moderate; and history of convulsive 
disorder.  By September 1957 rating decision, the RO 
decreased the rating for the veteran's psychiatric disability 
to 80 percent, to be effective November 30, 1957.

On VA medical examination in August 1958, the examiner noted 
that the veteran's schizophrenic reaction was in remission 
and that there was no evidence of a convulsive disorder.  By 
October 1958 rating decision, the RO decreased the rating for 
the veteran's schizophrenic reaction to 10 percent, effective 
December 3, 1958.  The rating for his convulsive disorder was 
decreased to zero percent, effective December 3, 1958.  

In October 1999, the veteran filed a claim for increased 
ratings for his service-connected disabilities.  In 
connection with his claim, he underwent VA psychiatric 
examination in November 1999, at which he reported that he 
had worked for a trucking company for 22 years, before being 
laid off in 1980.  He indicated that he then worked for the 
railroad company until his retirement in 1997, and that he 
had worked 32 hours weekly for Wal-Mart for the past eight 
months.  With respect to current symptoms, the veteran 
reported memory loss, impaired sleep, and nightmares about 
being in a mental hospital and receiving shock treatments.  
He indicated that he felt very nervous and "hyper".  On 
objective examination, the veteran showed no memory loss and 
gave goal-directed responses.  He did not have any delusions 
or hallucinations.  He was alert, oriented, and his insight, 
cognitive functioning, and judgment were intact.  The 
diagnosis was schizophrenia, paranoid type, in partial 
remission.  The examiner assigned a GAF score of 55.  

By January 2000 rating decision, the RO increased the rating 
for the veteran's schizophrenic reaction to 30 percent, 
effective October 12, 1999.  The zero percent rating for 
convulsive disorder was confirmed and continued.  

In an August 2000 statement, the veteran indicated that he 
had recently lost his job at Wal-Mart due to lack of 
concentration and not being able to interact socially with 
others.  In another statement received later that month, 
however, the veteran clarified that he had resigned from his 
position there, as he felt that he did not have proper 
training.  By August 2000 rating decision, the RO increased 
the rating for the veteran's schizophrenia to 50 percent, 
effective October 12, 1999.

On fee basis psychiatric examination in April 2001, the 
examiner noted that the veteran had been diagnosed with 
schizophrenia in service and had been subsequently treated 
for seizures.  With respect to current symptoms, the veteran 
reported minor problems with concentration and memory, as 
well as daily panic attacks with shortness of breath, anxiety 
and diaphoresis.  After examining the veteran and reviewing 
his claims folder, the examiner concluded that the veteran 
had suffered from symptoms of a psychosis and likely mood 
disturbance from 1952 to 1957, which was diagnosed as 
schizophrenia.  He noted that the veteran had not suffered 
from substantial symptoms characteristic of either 
schizophrenia or bipolar disorder since 1957, though he had 
some social isolation which could be a residual symptom.  He 
also noted that the veteran had suffered continuously from a 
panic disorder since the 1950's.  The diagnoses were panic 
disorder without agoraphobia; and schizophrenia, single 
episode in partial remission.  

In August 2001, the veteran submitted a claim of service 
connection for organic brain syndrome, which he attributed to 
extensive brain damage from electric shock treatments in 
service.  In support of his claim, his spouse submitted a 
statement indicating that it was also her belief that the 
veteran had brain damage as a result of electric shock 
treatments in service.  

By November 2001 rating decision, the RO denied service 
connection for organic brain syndrome, noting that the record 
contained no competent evidence showing that the veteran 
currently had organic brain syndrome.

In a January 2002 statement, the veteran acknowledged that he 
was not capable of diagnosing his own condition.  However, he 
indicated that he had recently had a one hour session with a 
private psychologist who told him that "there was no doubt 
that I have everything I have been diagnosed with."  The RO 
thereafter contacted the psychologist and asked him to submit 
treatment records pertaining to the veteran.

In a March 2002 letter, the private psychologist responded 
that on two different occasions, the veteran had scheduled 
appointments with him and had attempted to persuade him to 
administer testing to verify a mental illness for purposes of 
seeking assistance from VA.  He indicated that because the 
purpose of the evaluation was nebulous, he declined to 
administer the testing and collected no clinical data.  He 
indicated that he had advised the veteran to seek assistance 
from the local VA Medical Center.  

VA clinical records dated from May 2001 to March 2002 show 
that the veteran received treatment for several conditions, 
including hypertension, osteoarthritis, and panic attacks.  
Organic brain syndrome was not diagnosed.  Included in these 
treatment records is a March 2002 letter from the veteran's 
VA psychiatric nurse clinician indicating that it was her 
belief that the veteran was not the person he would have been 
had he not had electroconvulsive therapy in service.  She 
noted that he had anxiety, nightmares, and memory loss.  

In April 2002, the veteran underwent fee basis psychiatric 
examination at which the examiner noted that the veteran had 
received many electroconvulsive therapy treatments in service 
and had been diagnosed with schizophrenia.  He noted that by 
today's nomenclature, the veteran likely had had psychotic 
depression at that time.  However, he noted that the veteran 
had been basically free of these symptoms since the 1950's, 
although he had had concomitant panic disorder since that 
time.  The diagnosis was panic disorder without agoraphobia, 
depressive disorder, not otherwise specified, and status post 
schizophrenia, paranoid type, currently known as psychotic 
depression, resolved.  Organic brain syndrome was not 
diagnosed.

On fee basis neurological examination in April 2002, the 
examiner noted that the veteran had been psychotic in the 
past and had been treated with electric shock treatments.  
The veteran reported that he had received too many shock 
treatments, up to 62.  As a result of this, he indicated that 
he developed an abnormal focus in his brain resulting in 
epileptiform convulsions.  He indicated that he suffered from 
convulsions from 1954 to 1955, but had not had any 
convulsions in the last several years.  The examiner noted 
that the veteran did have problems with panic attacks.  After 
examining the veteran, however, the examiner concluded that 
the veteran did not have a convulsive disorder, although he 
was suffering from panic attacks.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The standard of proof in claims for VA benefits provides that 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding 
that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

III.  Analysis

In this case, the veteran claims that he currently has 
organic brain syndrome as a result of his in-service 
treatment for schizophrenic reaction with electroconvulsive 
therapy.  His service medical records confirm that he 
received such treatment in service.  However, because the 
record contains no probative evidence that he currently has 
organic brain syndrome, this appeal must be denied.  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
e.g. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The portion of the 
VCAA eliminating the concept of a well-grounded claim did not 
in any way alter the basic statutory requirement that there 
must be a present disability before service connection may be 
granted.  See 38 U.S.C.A. §§ 1110, 1131.

Having carefully examined all evidence of record, the Board 
concludes that the veteran does not currently have organic 
brain syndrome.  Although it is clearly his belief that he 
has such disorder, the record contains absolutely no medical 
evidence of a current organic brain syndrome.  In that 
regard, the Board notes that the veteran was afforded fee 
basis psychiatric and neurological examinations in April 
2002.  Both examination reports are negative for findings of 
organic brain syndrome.  Likewise, the veteran's VA clinical 
records are silent for notations of organic brain syndrome.  
There is no other medical evidence of record which contains 
findings of a current organic brain syndrome.  The 
psychiatric nurse clinician's March 2002 statement merely 
relates the current severity of the veteran's psychiatric 
symptomatology to in-service ECT treatments; it does not 
include a diagnosis of organic brain syndrome.

The Board is cognizant of the medical evidence suggesting 
organic brain syndrome in October 1953, within approximately 
six months of service.  Service connection will be rebuttably 
presumed for certain chronic diseases, including an organic 
disease of the nervous system, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  However, subsequent examinations, including the 
recent psychiatric and neurological examinations noted above, 
have ruled out a diagnosis of organic brain syndrome.  Under 
these circumstances, service connection for organic brain 
syndrome is not warranted.  Brammer, 3 Vet. App. at 225 
(absent proof of present disability there can be no valid 
claim).

In reaching this decision, the Board has considered the lay 
contentions of the veteran and his spouse to the effect that 
he currently has organic brain syndrome. However, as 
laypersons, they are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the competent evidence of record shows that the 
veteran does not currently have organic brain syndrome and 
service connection is, therefore, not warranted.  This is a 
case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  38 
U.S.C. § 5107(b)(West 1991 & Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for organic brain syndrome 
is denied.  




REMAND

As set forth above, by July 2001 rating decision, the RO 
denied a total rating based on individual unemployability due 
to service-connected disabilities.  The veteran thereafter 
submitted statements which the Board construes as a Notice of 
Disagreement with that determination.  Because a Statement of 
the Case has not yet been issued, a remand for this action is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disabilities.  The 
Statement of the Case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2002).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





